As filed with the Securities and Exchange Commission on May 22, 2014 1933 Act File No. 002-98409 1940 Act File No. 811-04325 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 63 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 63 [ X ] (Check appropriate box or boxes.) FIRST INVESTORS LIFE SERIES FUNDS (Exact Name of Registrant as Specified in Charter) 40 Wall Street New York, New York 10005 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(212) 858-8000 Mary Carty, Esq. First Investors Life Series Funds 40 Wall Street New York, New York 10005 (Name and Address of Agent for Service) Copy to: Kathy K. Ingber, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1600 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [ X ] on June 20, 2014, pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. FIRST INVESTORS LIFE SERIES FUNDS CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for First Investors Life Series Limited Duration High Quality Bond Fund is incorporated herein by reference to Post-Effective Amendment No. 59 to the Registrant’s Registration Statement on Form N-1A, as filed with the Securities and Exchange Commission on March 12, 2014, accession number 0000898432-14-000436 (“PEA No. 59”) Statement of Additional Information for First Investors Life Series Limited Duration High Quality Bond Fund is incorporated herein by reference to PEA No. 59 Part C – Other Information is incorporated herein by reference to PEA No. 59 Signature Page Explanatory Note This Post-Effective Amendment No. 63 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until June 20, 2014, the effectiveness of the registration statement for First Investors Life Series Limited Duration High Quality Bond Fund, filed in Post-Effective Amendment No. 59 on March 12, 2014, pursuant to paragraph (a) of Rule 485 of the 1933 Act. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“1933 Act”), and the Investment Company Act of 1940, as amended, the Registrant represents that this Amendment meets all the requirements for effectiveness pursuant to Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No. 63 to the Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and the State of New York, on the 22nd day of May 2014. FIRST INVESTORS LIFE SERIES FUNDS By: /s/Derek Burke Derek Burke President Pursuant to the requirements of the 1933 Act, this Post-Effective Amendment No. 63 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. /s/ Derek Burke President May 22, 2014 Derek Burke /s/ Joseph I. Benedek Treasurer May 22, 2014 Joseph I. Benedek /s/ Susan E. Artmann Trustee May 22, 2014 Susan E. Artmann* /s/ Mary J. Barneby Trustee May 22, 2014 Mary J. Barneby* /s/ Charles R. Barton, III Trustee May 22, 2014 Charles R. Barton, III* /s/ Arthur M. Scutro, Jr. Chairman of the Board May 22, 2014 Arthur M. Scutro, Jr.* And Trustee /s/ Mark R. Ward Trustee May 22, 2014 Mark R. Ward* *By:/s/Mary Carty Mary Carty (Attorney-in-Fact)
